STEPHENSON, Justice
(dissenting).
I respectfully dissent. I would affirm the judgment of the trial court. I am not convinced that appellant has discharged the burden placed upon it by Rule 434.
The majority opinion makes the statement that appellant had a right to inquire as to the names of the other expert appraisers who had appraised the property on behalf of the landowners, but no authority is cited in support of such statement, and apparently there is none. Appellant has argued it is entitled to this information for *722two reasons. First, so that it could call such appraisers as its witnesses, and second, so that it could refer to the failure of the landowners to call such appraisers. The Biggers case, cited in the majority opinion, settles the second portion of these contentions, as the obvious meaning of the last sentence of Biggers:
“And a decision not to call as a witness one employed to investigate and evaluate facts and report an expert opinion is not a suppression of evidence.” (360 S.W.2d 516, 518)
is that appellant would not have been permitted to comment on such failure. In fact, under the Biggers case, as shown in the majority opinion, if appellant had secured the names of other appraisers and called them as its witnesses, it would not have been permitted to show that the landowners had employed such appraisers to make an appraisal. If the answer to the question by appellant was not relevant for these purposes, then I see no reason why the landowners should be compelled to assist appellant in securing additional expert witnesses.
In any event, I do not believe appellant has shown the action of the trial court in refusing to allow the witness to answer the question, was such a denial of appellant’s rights as was reasonably calculated to cause, and probably did cause the rendition of an improper judgment. If the witness had been permitted to answer the question, and had stated names of other appraisal witnesses, the most appellant could have done would have been to have called such appraisers, made them its own witnesses, and have had them testify as to value and damages, which had already been fully developed. Appellant called two expert appraisers, and the landowners one, and the additional testimony of other appraisers would have been cumulative. There is nothing in this record to indicate appellant wanted or needed additional testimony as to values and damages, and that appellant needed assistance from the landowners to secure the names of additional appraisers.
The majority opinion makes the statement that harm is apparent on the face of the record, but as indicated by this dissent, harm is not so apparent to me. It is stated that the little used provision of Rule 434 comes into play because the trial court refused to permit the perfection of the bill of exception. I do not agree that such refusal, standing alone, is conclusive proof of harm. If the second portion of Rule 434 meant no more than that, then it would have been a simple matter to have incorporated that in the rule. The rule places a greater burden on the appellant and says: “ * * * or was such as probably prevented the appellant from making a proper presentation of the case to the appellate court * * * ” (emphasis supplied). It must be the sense of the rule that even though an appellant may show that it was not permitted to make a bill of exception, that the exclusion of such testimony probably resulted in the rendition of an improper judgment. I do not feel that a bill of exception in this record showing the name or names of appraisers could in itself have demonstrated sufficient harm to appellant to require a reversal.